DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The term “This application is a continuation of US Patent Application No. 16/570,320, filed on September 13, 2019, which is a continuation of US Patent Application No. 15/993,275, filed on 5 May 30, 2018, now US Patent No 10,452,144, and claims benefit and priority from US Provisional Patent Application No. 62/512,555 filed on May 30, 2017, and US Provisional Patent Application No. 62/613,492 filed on January 4, 2018, the contents of each of which are hereby incorporated by reference.” ([0001]) should be recited as --This application is a continuation of US Patent Application No. 16/570,320, filed on September 13, 2019, now US Patent No 10,942,568 B2, which is a continuation of US Patent Application No. 15/993,275, filed on 5 May 30, 2018, now US Patent No, 10,452,144 B2, and claims benefit and priority from US Provisional Patent Application No. 62/512,555 filed on May 30, 2017, and US Provisional Patent Application No. 62/613,492 filed on January 4, 2018, the contents of each of which are hereby incorporated by reference.--, so as to update the status.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the claimed method steps, inter alia, receive the bio-signal data from the at least one bio-signal sensor; process the bio-signal data to determine user states of the user, including a brain state of the user; provide an interactive mediated reality environment to the user with the at least one display; modify a parameter of an object of the interactive mediated reality environment based in part on the brain state of user; and produce a change in state of an avatar of the user in the interactive mediated reality environment based at least in part on the brain state of the user and the bio-signal data must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 12, 14 and 20 are objected to because of the following informalities:  The terms “one display; and modify a parameter” (lines 11 and 12 of claim 1), “the mediated reality environment” (line 4 of claims 4 and 12), “secure the device” (line 2 of claim 14) and “the at least one processor” (line 2 of claim 20) should be recited as --one display; modify a parameter--, --the interactive mediated reality environment--, --secure the wearable device-- and --the processor-- respectively, so as to overcome the typographic errors and to consist the antecedent basis.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,452,144 B2 (hereinafter as Aimone et al’144) in view of Aimone et al (US Pub. No. 2016/0077547 A1, hereinafter as Aimone et al’547).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are boarder version of the patented claims and all proposed claims are obvious and included in the patented claims, and any infringement over the patents would also infringe over the instant claims. 
The table below demonstrates claims 1 and 13 from the instant application and claim 1 from the U.S. Patent No. 10,452,144 B2.  The limitations recited in the U.S. Patent that 
Instant application: 17/188,148
Patent No.: 10,452,144 B2
1.   A mediated reality system comprising: a wearable device comprising at least one bio-signal sensor receiving bio-signal data from a user; wherein the at least one bio-signal sensor comprises a brainwave sensor; at least one display; and a processor configured to: receive the bio-signal data from the at least one bio-signal sensor; process the bio-signal data to determine user states of the user, including a brain state of the user, the user states are processed using a user profile stored in a data storage device accessible by the processor; provide an interactive mediated reality environment to the user with the at least one display; and modify a parameter of an object of the interactive mediated reality environment based in part on the brain state of user, and produce a change in state of an avatar of the user in the interactive mediated reality environment 
























13.   The mediated reality system of claim 1 wherein: the bio-signal sensor comprises: a body, an electrode extendable into the body, the electrode having a contact end configured to receive an electrical bio-signal from skin of the user, wherein in response to a downward force acting on the bio-signal sensor to urge the bio-signal sensor against the skin of the user and upon contact with the skin of the user, the electrode is configured for movement into the body along a movement axis, an actuator attached to the body and operatively connected to the electrode urging the electrode out of the body along the movement axis toward an extended position, and a contact adjuster connected to the electrode, the contact adjuster comprising a handle manipulatable by the user to reduce noise the electrical bio-signal caused by impedance of the user’s hair.


























A mediated reality device comprising: a wearable computing device with a bio-signal sensor, at least one feedback module to provide an interactive mediated reality environment for a user, the bio-signal sensor receives bio-signal data from the user, the bio-signal sensor comprising a brainwave sensor, wherein the bio-signal sensor comprises: a body, an electrode extendable into the body, the electrode having a contact end configured to receive an electrical bio-signal from a user’s skin, wherein in response to a downward force acting on the bio-signal sensor to urge the bio-signal sensor against the user’s skin and upon contact with the user’s skin, the electrode is configured for movement into the body along a movement axis, an actuator attached to the body and operatively connected to the electrode urging the electrode out of the body along the a processor configured to: as part of the interactive mediated reality environment, present content via the at least one feedback module; receive user manual inputs from the input device for creating an object in the interactive mediated reality environment; receive the bio-signal data of the user from the bio-signal sensor; process the bio-signal data to determine user states of the user, including brain states, the user states processed using a user profile stored in a data storage device accessible by the processor and the user states including brain states; modify a property of the object according to the bio-signal data of the user to update the interactive mediated reality environment.
1.   A mediated reality device comprising: a wearable computing device with a bio-signal sensor, at least one feedback module to provide an interactive mediated reality environment for a user, the bio-signal sensor receives bio-signal data from the user, the bio-signal sensor comprising a brainwave sensor, wherein the bio-signal sensor comprises: a body, an electrode extendable into the body, the electrode having a contact end configured to receive an electrical bio-signal from a user’s skin, wherein in response to a downward force acting on the bio-signal sensor to urge the bio-signal sensor against the user’s skin and upon contact with the user’s skin, the electrode is configured for movement into the body along a movement axis, an actuator attached to the body and operatively connected to the electrode urging the electrode out of the body along the movement axis toward an extended position, wherein in the absence of the downward force, the electrode is disposed in the extended position, and a contact adjuster connected to the electrode, the contact adjuster including a handle manipulatable by the user to reduce noise in the electrical bio-signal caused by impedance of the user’s hair; wherein the computing device is in communication with a processor configured to: as part of the interactive mediated reality environment, present content via the at least one feedback module; receive user manual inputs from the input device for creating an object in the interactive mediated reality environment; receive the bio-signal data of the user from the bio-signal sensor; process the bio-signal data to determine user states of the user, including brain states, the user states processed using a user profile stored in a data storage device accessible by the processor and the user states including brain states; modify a 


the  interactive mediated reality environment to the user based on the bio-signal data on the virtual reality display of the wearable device.

Claims 1-5, 7-11 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,942,568 B2 (hereinafter as Aimone et al’568) in view of Aimone et al (US Pub. No. 2016/0077547 A1, hereinafter as Aimone et al’547).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are boarder version of the patented claims and all proposed claims are obvious and included in the patented claims, and any infringement over the patents would also infringe over the instant claims. 
The table below demonstrates claim 1from the instant application and claim 1 from the U.S. Patent No. 10,942,568 B2.  The limitations recited in the U.S. Patent that correspond to the 
Instant application: 17/188,148
Patent No.: 10,942,568 B2
1.   A mediated reality system comprising: a wearable device comprising at least one bio-signal sensor receiving bio-signal data from a user; wherein the at least one bio-signal sensor comprises a brainwave sensor; at least one display; and a processor configured to: receive the bio-signal data from the at least one bio-signal sensor; process the bio-signal data to determine user states of the user, including a brain state of the user, the user states are processed using a user profile stored in a data storage device accessible by the processor; provide an interactive mediated reality environment to the user with the at least one display; and modify a parameter of an object of the interactive mediated reality environment based in part on the brain state of user, and produce a change in state of an avatar of the user in the interactive mediated reality environment 

A mediated reality system comprising: a wearable computing device with a bio-signal sensor, to receive bio-signal data from a user, and at least one feedback module to provide an interactive mediated reality (“VR”) environment for the user, the bio-signal sensor comprising a brainwave sensor; the computing device in communication with a processor configured to: as part of the interactive mediated VR environment, present content via the at least one feedback module, the content including an object in the interactive mediated VR environment; receive the bio-signal data of the user from the bio-signal sensor; process the bio-signal data to determine user states of the user, including brain states, the user states processed using a user profile stored in a data storage device accessible by the processor and the user states including brain states; modify a parameter of the object in the interactive mediated VR environment in response to the user states of the user, wherein the user receives feedback indicating the modification of the object via the at least one feedback module; wherein the wearable computing device comprises the processor.


the  interactive mediated reality environment to the user based on the bio-signal data on the virtual reality display of the wearable device.

Allowable Subject Matter
Claims 6, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Casby (US Pat. No. 3,411,495) discloses the bio-electrical sensor.
Hjort (US Pat. No. 4,084,583) teaches the method and apparatus for measuring the bioelectrical activity under an electrode resting on a patient.
Gevins et al (US Pat. No. 4,967,038) disclose the dry electrode brain wave recording system.
Washbon et al (US Pub. No. 2007/0225585 Al) teaches the headset for electrodes. 
Kumada et al (US Pub. No. 2008/0027345 Al) discloses the electrode apparatus for detecting brain waves and package.
Bromenshenkel et al (US Pub. No. 2009/0100351 Al) teaches the suggestion of user actions in a virtual environment based on actions of other users.
Popescu et al (US Pub. No. 2010/0198042 Al) disclose the dry electrode cap for electroencephalography.
Asjes et al (US Pub. No. 2012/0226127 Al) teaches the device for positioning electrodes on a user’s scalp.
Le (US Pub. No. 2013/0317382 Al) discloses the system and method for providing and aggregating bio-signals and action data.
Aimone et al (US Pub. No. 2014/0223462 A1) teaches the system and method for enhancing content using brain-state data.
Aimone et al (US Pub. No. 2014/0347265 A1) discloses the wearable computing apparatus and method.

Min et al (US Pub. No. 2016/0262704 A1) discloses the headset apparatus for detecting multi bio-signal.
Aimone et al (US Pub. No. 2016/0367189 A1) teaches the wearable apparatus for brain sensors.
Badower et al (US Pat. No. 9,622,703 B2) disclose the methods and apparatus to gather and analyze electroencephalographic data.
Zhu et al (US Pub. No. 2017/0209786 A1) teaches the using a portable device to interact with a virtual space.
Blattner et al (US Pat. No. 9,807,130 B2) discloses the multiple avatar personalities.
Knight et al (US Pat. No. 9,907,482 B2) teaches the systems and methods to gather and analyze electroencephalographic data.
Aimone et al (US Pat. No. 10, 090,644 B2) discloses the system and method for enhancing content using brain-state data.
Poornachandran et al (US Pub. No. 2018/0286007 A1) teaches the personalized virtual reality content branch prediction.
Aimone et al (US Pat. No. 10, 120,413 B2) discloses the system and method for enhancing training using a virtual reality environment and bio-signal data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626